         Case 9:20-cr-00044-DLC Document 28 Filed 01/07/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                             CR 20–44–M–DLC

                      Plaintiff,

 vs.                                                         ORDER

 THOMAS PAUL KIRSCH,

                       Defendant.

       Before the Court is the United States’ Unopposed Motion for Preliminary

Order of Forfeiture. (Doc. 26.) Defendant Thomas Paul Kirsch has been found

guilty of one count of prohibited person in possession of a firearm and

ammunition, in violation of 18 U.S.C. § 922(g)(1). (Doc. 25 at 2.) Additionally,

Mr. Kirsch does not oppose the entry of an order of forfeiture. (Doc. 26.) As such,

there is a factual basis and cause to issue an order of forfeiture, pursuant to 18

U.S.C. § 924(d) and 26 U.S.C. § 5872.

       Accordingly, IT IS ORDERED that Mr. Kirsch’s interest in the following

property is forfeited to the United States in accordance with 18 U.S.C. § 924(d)

and 26 U.S.C. § 5872:

             • Springfield Armory, model Saint Victor, .300 blackout caliber
               rifle, SN: ST224375.
             • HS Produkt, model XD-M, 10mm caliber pistol, SN:
               AT225580.
             • Glock, model 23, .40 caliber pistol, SN: UKL086.
                                           1
         Case 9:20-cr-00044-DLC Document 28 Filed 01/07/21 Page 2 of 3



             •   Glock, model 43, 9mm caliber pistol, SN: BFHS922.
             •   (1) Black in Color Silencer.
             •   (310) rounds of assorted ammunition.
             •   (45) rounds of Winchester-Wester, 10mm caliber
                 ammunition

      IT IS FURTHER ORDERED that the United States Marshal’s Service, the

Bureau Alcohol, Tobacco, Firearms & Explosives, and/or a designated sub-

custodian, are directed to seize the property subject to forfeiture and further to

make a return as provided by law;

      IT IS FURTHER ORDERED that the United States will provide written

notice to all third parties asserting a legal interest in any of the above-described

property and will post on an official government internet site (www.forfeiture.gov)

for at least 30 consecutive days as required by Rule G(4)(a)(iv)(C) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions, of the Court’s Preliminary Order and the United States’ intent to dispose

of the property in such manner as the Attorney General may direct, pursuant to 18

U.S.C. § 924(d), 26 U.S.C. § 5872 and 21 U.S.C. § 853(n)(1), and to make its

return to this Court that such action has been completed;

      IT IS FURTHER ORDERED upon adjudication of all third-party interests, if

any, the Court will enter a Final Order of Forfeiture.




                                           2
 Case 9:20-cr-00044-DLC Document 28 Filed 01/07/21 Page 3 of 3



DATED this 7th day of January, 2021.




                                3
